         Case 6:19-cv-00034-ADA Document 232 Filed 04/21/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

DIAMONDBACK INDUSTRIES, INC.,    §
                                 §
    Plaintiff,                   §
                                 §
v.                               §                          CASE NO. 6:19-CV-00034-ADA
                                 §                          (CONSOLIDATED WITH
REPEAT PRECISION, LLC, NCS       §                          6:19-CV-00036-ADA)
MULTISTAGE, LLC, NCS MULTISTAGE §
HOLDINGS, INC., GARY MARTIN,     §
GRANT MARTIN, and ROBERT NIPPER. §
                                 §
    Defendants.

        PLAINTIFF DIAMONDBACK INDUSTRIES, INC.’S NOTICE OF APPEAL

        Pursuant to Federal Rule of Appellate Procedure 3, Plaintiff Diamondback Industries,

Inc. hereby appeals to the United States Court of Appeals for the Federal Circuit from the

following:

    •   the April 3, 2020 Final Judgment, Dkt. No. 205;

    •   the April 13, 2020 Amended Final Judgment, Dkt. No. 221;

    •   the April 16, 2020 Corrected Amended Final Judgment, Dkt. No. 228; and,

all adverse interlocutory decisions merged into the aforementioned judgments.




Plaintiff Diamondback Industries, Inc.’s Notice of Appeal                                Page 1
         Case 6:19-cv-00034-ADA Document 232 Filed 04/21/20 Page 2 of 3




Dated: April 21, 2020                Respectfully submitted,

                                     /s/ David Keltner_______________
                                     David E. Keltner
                                     Texas Bar No. 11249500
                                     david.keltner@kellyhart.com
                                     Caitlyn E. Hubbard
                                     Texas Bar No. 24097853
                                     caitlyn.hubbard@kellyhart.com
                                     KELLY HART & HALLMAN LLP
                                     201 Main Street, Suite 2500
                                     Fort Worth, Texas 76102
                                     Phone: (817) 878-3560
                                     Fax: (817) 878-9760

                                     Decker A. Cammack
                                     Texas Bar No. 24036311
                                     dcammack@whitakerchalk.com
                                     David A. Skeels
                                     Texas Bar No. 24041925
                                     dskeels@whitakerchalk.com
                                     WHITAKER CHALK SWINDLE & SCHWARTZ PLLC
                                     301 Commerce Street, Suite 3500
                                     Fort Worth, Texas 76102
                                     Phone: (817) 878-0500
                                     Fax: (817) 878-0501

                                     J. Mitchell Little
                                     Texas Bar No. 24043788
                                     Mitch.little@solidcounsel.com
                                     SCHEEF & STONE, L.L.P.
                                     2600 Network Blvd., Suite 400
                                     Frisco, Texas 75034
                                     Phone: (214) 472-2100
                                     Fax: (214) 472-2150

                                     Paul V. Storm
                                     Texas Bar No. 19325350
                                     pvstorm@foley.com
                                     FOLEY & LARDNER LLP
                                     2021 McKinney Ave., Suite 1600
                                     Dallas, Texas 75201
                                     Phone: (214) 999-3000
                                     Fax: (214) 999-4667

                                     Counsel for Diamondback Industries, Inc.



Plaintiff Diamondback Industries, Inc.’s Notice of Appeal                       Page 2
         Case 6:19-cv-00034-ADA Document 232 Filed 04/21/20 Page 3 of 3




                                   CERTIFICATE OF SERVICE

        This is to certify that on this 21st day of April, 2020, I electronically filed the foregoing
document with the Clerk of the Court for the U.S. District Court, Western District of Texas,
Waco Division, using the CM/ECF system of the Court and that a copy of same was served on
all counsel of record by either electronic notification or by electronic mail.

                                                            /s/ David Keltner___________
                                                            David E. Keltner




Plaintiff Diamondback Industries, Inc.’s Notice of Appeal                                     Page 3
